1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     BENJAMIN FREY,                                         Case No.: 19cv2357-MMA (NLS)
11
                                                            ORDER GRANTING JOINT
12                                       Plaintiff,         MOTION TO STAY ACTION AND
     v.                                                     ARBITRATE CLAIMS
13
     CITIBANK, N.A.,                                        [Doc. No. 5]
14
15                                    Defendant.
16         On February 14, 2020, the parties filed a joint motion to stay this action pending
17   the individual arbitration of Plaintiff Benjamin Frey’s claims. See Doc. No. 5. Upon due
18   consideration, good cause appearing, the Court GRANTS the joint motion and STAYS
19   this action pending the completion of arbitration. The Clerk of Court is instructed to
20   terminate all pending deadlines and administratively close the case. The parties must file
21   a joint status report with the Court every ninety (90) days from the date of this Order
22   advising the Court of the status of the arbitration. Further, the parties must notify the
23   Court within seven (7) days of the conclusion of the arbitration proceedings.
24         IT IS SO ORDERED.
25   Dated: February 18, 2020
26                                                     _____________________________
27                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
28

                                                      -1-                    19cv2357-MMA (NLS)
